Citation Nr: 1221906	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  12-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and assigned a 10 percent rating effective December 12, 2005, and a November 2011 rating decision that, in relevant part, denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  In a separate rating decision also dated in November 2011, the RO granted a 30 percent rating for PTSD effective December 12, 2005.  

The Veteran testified at a personal hearing before a Decision Review Officer at the RO in August 2011 and at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  Transcripts of the proceedings are included in the file.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Throughout the appeal, the most probative evidence shows that the Veteran's PTSD is productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to characteristic symptomatology.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent rating for PTSD have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The Veteran's appeal of the initial rating assigned for PTSD is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2011); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  The November 2011 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the duty to notify provisions have been met and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private and VA treatment reports, two VA examination reports, the Veteran's statements and his personal testimony provided at two hearings in August 2011 and May 2012.  

The Board notes that the relevant VA examination reports reflect that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Additionally, a review of the examination reports shows that the criteria needed to evaluate the Veteran's service-connected disability were addressed and included in the findings.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

The Veteran contends that he is entitled to a higher rating for his service-connected PTSD.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The Veteran's service-connected PTSD is currently rated 30 percent disabling under the provisions of Diagnostic Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (2011).  Diagnostic Code 9411 provides that a 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is in order when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is in order when total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2011).  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

VA clinical records dated in March 2000 and April 2001 show that the Veteran was diagnosed with major depressive disorder.  The notations indicated that the Veteran was having difficulty encouraging his spouse to undergo psychiatric treatment and he was distressed, anxious and depressed as a result.  

In a December 2003 VA general internal note, it was reported that the Veteran was seen for depression.  His wife had fallen and broken her hip and he spent his time tending to her or helping his son.  Paxil was prescribed.  

In an October 2004 VA mental health note, it was reported that the Veteran was seen for psychotherapy with medical evaluation and management for adjustment disorder with depression and anxiety.  

In an October 2004 VA treatment record, it was noted that the Veteran was under considerable stress.  His son was in jail and his wife was bedbound from alcoholism and general disability.  He was trying to hold his son's business together.  The assessment was that he was likely depressed due to multiple family stresses.  He was referred for mental health consultation for stress counseling and an assessment of depression.  

In an August 2005 VA outpatient psychotherapy record it was noted that the Veteran was seen for depression, rule out PTSD.  He was neatly and casually dressed, well-groomed.  His psychomotor behavior and posture were rigid; speech was normal and fluent.  His mood was depressed and his affect was flat.  Thought content was normal and form was coherent, linear and logical.  He was oriented to time, place, date and time.  No attention, concentration or memory problems were exhibited.  He reported suicidal ideation with a sense of hopelessness.  It was noted that he had a history of impulsivity.  

In a December 2005 VA outpatient psychotherapy record it was noted that the Veteran was seen for complaints of PTSD.  He was neatly and casually dressed, well-groomed.  His psychomotor behavior and posture were normal; speech was normal and fluent.  His mood was depressed but his affect was appropriate to content, expressive and eye contact.  Thought content was normal and form was coherent, linear and logical.  He was oriented to time, place, date and time.  No attention, concentration or memory problems were exhibited.  He reported suicidal ideation with a sense of hopelessness.  

In a January 2006 VA mental health note, the Veteran was seen for PTSD.  He was neatly and casually dressed, well-groomed.  His psychomotor behavior and posture revealed intense eye contact; speech was normal and fluent.  His mood was depressed but his affect was appropriate to content, expressive and eye contact.  Thought content was normal and form was coherent, linear and logical.  He was oriented to time, place, date and time.  No attention, concentration or memory problems were exhibited.  It was noted that he had a very stoic approach and it was difficult for him to accept help.  The clinician noted that after several sessions, it was apparent that the Veteran had more to deal with than depression and he was given a PTSD scale.  He concluded that the Veteran's impairment from social functioning was marked and that his irritability, polarized thinking, and difficulty with authority had limited his ability to advance, but he did have an outstanding career and was an intelligent and capable man.  

In an October 2008 VA mental health treatment note, the Veteran was seen for depression.  He reported a long history of depression.  His wife had recently passed away and someone shot his dog.  He had chronic suicide ideation, but no intent to act.  

In a December 2008 VA mental health note, the Veteran displayed a full range of affect with some humor.  His mood was frustrated.  Thought processes were logical and goal directed.  He endorsed passive suicide ideation but no intent or plan.  

In a February 2010 letter, M.A.R., M.A., reported that the Veteran had initially been seen at the Vet Center in July 2009 for symptoms of PTSD and that he had actively participated in individual therapy since that time.  Mr. R. noted that the Veteran expressed an increase in his anger, hypervigilance, a lack of self-esteem, and distrust.  The Veteran also feared that his lack of personal value caused him to place his life in danger needlessly.  

Upon VA examination in May 2010 by a staff psychiatrist, the Veteran was diagnosed with chronic, mild PTSD as a result of his military experiences.  He was also diagnosed with recurrent, moderate, major depression.  His GAF was estimated to be 60 to 70.  The examiner noted that the exact proportion of the Veteran's symptomatology from his PTSD and recurrent depression would be speculative, but concluded that the Veteran's PTSD was mild and his major depression was moderate.  She also noted that there was no evidence that the major depression was related to the Veteran's military service or PTSD.  He had suffered a number of losses over the previous years, including his spouse and his son.  In reviewing the record, the psychiatrist found that the Veteran had occasional decrease in his social and occupational functioning over the years due to his depression and PTSD.  

In a June 2011 letter, Mr. R. reported that the Veteran adopted a very stoic approach and it was difficult for him to discuss the stressors he experienced during the Korean War.  He stated that he believed there were discrepancies with the psychiatrist's notes compared to what he observed and been told by the Veteran, his family and his friends.  In his opinion, the Veteran suffered from severe and chronic PTSD because the Veteran has contemplated suicide on a regular basis, has difficulty sleeping, intrusive thoughts, difficulty concentrating, an inability to control his anger and an isolated social life.  

The Veteran was afforded another VA examination by a staff psychiatrist in September 2011.  The Veteran was diagnosed with chronic, mild PTSD as a result of his military experiences.  He was also diagnosed with recurrent, moderate, major depression.  His GAF was again estimated to be 60 to 70.  The examiner again concluded that the Veteran's PTSD was mild and his major depression was moderate.  She also noted that there was no evidence that the major depression was related to the Veteran's military service or PTSD but rather developed in the context of the life stress he experienced after the Korean War.  He had suffered a number of losses over the previous years, including his spouse and his son.  The examiner noted that the exact proportion of the Veteran's symptomatology from his PTSD and recurrent depression would be speculative.  In reviewing the record, the psychiatrist found that the Veteran had occasional decrease in his social and occupational functioning over the years due to his depression and PTSD.  

In view of the foregoing, the Board finds that the most probative clinical evidence of record (the May 2010 and September 2011 VA examination reports) establishes that the symptoms experienced by the Veteran throughout the rating period on appeal are compatible with the criteria for the 30 percent rating - depressed mood, anxiety, difficulty with concentration, and chronic sleep impairment; and do not reflect symptoms associated with a 50 percent rating - panic attacks more than once a week, impaired judgment, difficulty understanding complex commands, impaired abstract thinking, circumstantial, circumlocutory, or stereotyped speech, and difficulty establishing and maintaining effective work and social relationships.  His GAF scores are also compatible with this finding.  As noted above, a GAF score of 51 to 60 indicates moderate difficulty in social, occupational, or school functioning, but generally functioning well and having meaningful interpersonal relationships.  A GAF score of 61 to 70 indicates some mild symptoms, but generally functioning well and having some meaningful interpersonal relationships.  The Board observes that the examiner reported that separating symptoms from the Veteran's service-connected PTSD and non-service connected major depression would be speculative.  As a result, the GAF scores reported took into account both psychiatric diagnoses and the Board has considered the Veteran's complete psychiatric picture in rendering this decision.  See Mittleider, supra.  

The Board has found the letters from the Veteran's counselor, Mr. R., to be less probative because they were provided by someone with less education and medical expertise in diagnosing and assessing psychiatric impairment.  Although Mr. R. concluded that the Veteran's PTSD was severe, the symptoms reported in his letters do not comport with the clinical findings necessary to award the next higher 50 percent rating for PTSD.  Moreover, he has not provided a GAF score in any of his reports.  Notably, he has asserted that the Veteran has not been honest about his symptoms when seen by VA treatment providers; however, he did not discuss any symptoms experienced by the Veteran that were not noted in the clinical records generated by VA in conjunction with the Veteran's treatment.  He did emphasize the Veteran's has a persistent contemplation of suicide; however, that is specifically discussed in numerous VA treatment reports discussed above.  Additionally, although the Veteran has consistently reported suicidal ideation, he has not demonstrated intent or a specific plan to carry it out.  In fact, the Veteran acknowledges that he is not ready to go yet.  Suicide ideation is included in the criteria for a 70 percent rating for PTSD; however, the Veteran has not demonstrated any of the other rating criteria listed for that rating, such as a neglect of personal appearance and hygiene, near continuous panic or depression, obsessional rituals that interfere with routine activities, illogical, obscure or irrelevant speech, etc.  Hence, application of 38 C.F.R. § 4.7 is not appropriate under the facts presented here.  

In reaching its decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's psychiatric disability is more probative for the purposes of assigning a current rating in conjunction with the relevant rating criteria - and the Board finds that the Veteran's social and functional impairment has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased initial disability rating or satisfies the rating criteria for a higher rating, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

In sum, the symptoms experienced by the Veteran are more akin to the criteria for the 30 percent rating - depressed mood, anxiety, irritability, difficulty with concentration, and chronic sleep impairment; and did not reflect symptoms associated with a 50 percent or higher rating - panic attacks more than once a week, impaired judgment, difficulty understanding complex commands, impaired abstract thinking, circumstantial, circumlocutory, or stereotyped speech, neglect of personal appearance and hygiene, illogical speech, spatial disorientation, etc., and difficulty or an inability in establishing and maintaining effective work and social relationships as a result of the service-connected PTSD.  

The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Alemany, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, under the criteria of Diagnostic Code 9411, a rating higher than 30 percent is not warranted at any time during the appeal period, and the claim for an initial rating in excess of 30 percent for PTSD is denied.  

Extraschedular Evaluation

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his psychiatric disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.  



REMAND

The Veteran's service-connected disabilities include PTSD, rated 30 percent disabling; bilateral hearing loss, rated 40 percent disabling; and tinnitus, rated 10 percent disabling.  Upon VA psychiatric evaluations, it was concluded that the Veteran's psychiatric impairment did not preclude employment and upon VA audiological evaluation, it was concluded that the Veteran's hearing impairment did not render him unable to work.  However, there is no opinion discussing the impact of the Veteran's service-connected disabilities together on his employability after considering his educational and occupational experience.  Consequently, the Board finds additional development is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected PTSD, and his service-connected hearing loss and tinnitus, since September 2011.  After securing the necessary release, the RO should obtain these records.  


2.  After the available identified records noted above have been associated with the claims file, the Veteran's file should be referred to an appropriate clinician for review (and examination only if deemed necessary by the clinician) to determine the effects of the Veteran's service-connected disabilities (PTSD, bilateral hearing loss and tinnitus) on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review.  Based on a review of the case, the clinician must provide an opinion as to whether the Veteran's service-connected disabilities alone, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

3.  After completing the requested development, and any other development necessary to address the matter, readjudicate the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


